In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                                 NO. 09-12-00124-CV
                               _________________

                 MORRELL MASONRY SUPPLY, INC., Appellant

                                           V.

                           EUGENIO HERRERA, Appellee



                      On Appeal from the 172nd District Court
                             Jefferson County, Texas
                            Trial Cause No. E-185,488


                             MEMORANDUM OPINION

        On September 20, 12012, the appellee, Eugenio Herrera, filed a motion to dismiss

the appeal on the ground that the appeal has become moot due to settlement. A copy of

the parties’ settlement agreement is attached to the motion. The appellant, Morrell

Masonry Supply, Inc., has not objected to granting the motion or otherwise responded to

the motion to dismiss. We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.3.

        APPEAL DISMISSED.


                                           1
                                               ________________________________
                                                        CHARLES KREGER
                                                             Justice




Opinion Delivered October 25, 2012

Before Gaultney, Kreger, and Horton, JJ.




                                           2